PER CURIAM.
Richard Jason Cox, the appellant, appeals an order denying his motion to correct an illegal sentence. Because they lack merit, we affirm the appellant’s first five claims. The trial court did not address the appellant’s sixth claim. However, as the appellant has now been resen-tenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), and he does not challenge his new sentence, we dismiss as moot his claim that his prior sentence exceeded the sentencing guidelines maximum range. See Edwards v. State, 780 So.2d 286 (Fla. 1st DCA 2001).
AFFIRMED in part; DISMISSED in part.
ALLEN, C.J., PADOVANO and LEWIS, JJ., CONCUR.